Citation Nr: 1219217	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-37 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acne.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected organic mood disorder.  

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to a service-connected organic mood disorder.  

4.  Entitlement to service connection for a bladder disability, to include as secondary to a service-connected organic mood disorder. 

5.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ, to include as secondary to a service-connected organic mood disorder.  






REPRESENTATION

Appellant represented by:	To Be Clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to December 1977, with subsequent service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  In May 2010, the Board remanded the claims for additional development.

The claims for service connection for hypertension, IBS, and a bladder disability, and the claim for special monthly compensation, are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  




FINDING OF FACT

In July 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal on the issue of entitlement to service connection for acne was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant of the issue of entitlement to service connection for acne have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn her appeal on the issue of entitlement to service connection for acne in a July 2010 statement.  Therefore, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for acne is dismissed.



REMAND

In March 2010, the Veteran testified in support of the above claims at a videoconference hearing before a Veterans Law Judge, who subsequently remanded the appeal for further development.  While that development was pending, the Veterans Law Judge who had issued the remand retired from the Board.  

A Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Accordingly, following the retirement of the above Veterans Law Judge, the Veteran was notified in an April 2012 letter of her right to appear at a new hearing before another Veterans Law Judge.  She has since confirmed that she desires another videoconference hearing in connection with her appeal.  Accordingly, the Board finds that the appeal must remanded in order to honor the Veteran's request for a new hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2011). 

Finally, the Board observes that the Veteran was previously represented by The American Legion.  However, in January 2008, she revoked that service organization as her representative with respect to the above claims.  Additionally, the Veteran indicated that she was appointing her son to represent her, but only with respect to a claim for increased SMC based on aid and attendance, which is not currently on appeal.  Despite that caveat, it appears that the Veteran's son has subsequently served as her agent with respect to the issues remaining on appeal, including by entering an appearance at her March 2010 videoconference hearing.  Nevertheless, the most recent correspondence from the RO suggests that the Veteran is still unrepresented with respect to her remaining claims.  

In light of the ensuing ambiguity, the Board finds that, on remand, the RO should clarify whether the Veteran is being represented by her son or another entity with respect to her pending hypertension, IBS, bladder disorder, and SMC claims, or whether she is proceeding without representation with respect to those claims.  

Accordingly, this case is REMANDED for the following:

1.  Clarify the Veteran's current representative and ensure that a VA Form 21-22 or other appropriate documentation indicating representation is associated with the claims folder.

2.  Then, schedule the Veteran for a videoconference hearing at the RO and provide her with the appropriate scheduling notice.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


